Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 31, 2015                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

  149525                                                                                              Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                       David F. Viviano
            Plaintiff-Appellee,                                                                      Richard H. Bernstein,
                                                                                                                     Justices
  v                                                                SC: 149525
                                                                   COA: 308067
                                                                   Kent CC: 10-012915-FC
  OMAR ROSAS,
          Defendant-Appellant.

  ____________________________________/

        On order of the Court, the application for leave to appeal the April 29, 2014
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 31, 2015
           p0323
                                                                              Clerk